Citation Nr: 0619114	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-31 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1975 to December 
1984.  He died in October 2003.  The appellant claims on 
behalf of the veteran's two minor children.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death certificate indicates that the veteran died as the 
result of hepatic encephalopathy, due to abdominal sepsis and 
cirrhosis of the liver.  Prior to his death, the veteran was 
treated for alcoholic hepatitis and was also positive for 
hepatitis C virus (HCV).  

The appellant asserts that the veteran contracted HCV in 
service, as a result of inoculations by a jet gun.  

The Board notes that during service, the veteran was 
hospitalized for a viral infection.  Mildly elevated liver 
function studies were noted, but were returning to normal at 
the time of discharge.  The final diagnoses included mild 
transient hepatitis secondary to viral exanthem.  

In light of the evidence of hepatitis in service, the Board 
concludes that a medical opinion concerning the etiology of 
the veteran's hepatitis and liver disease should be obtained.   

The appellant's claim for DEA is dependent on a favorable 
outcome of her claim of entitlement to service connection for 
the cause of the veteran's death.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

The appellant is notified that if she has any additional 
pertinent information concerning this claim, she should 
submit such evidence.

Accordingly, the case is REMANDED for the following action:

The RO should forward the claims folder 
to a VA physician with the appropriate 
expertise to determine the etiology of 
the veteran's HCV and liver disease.    

After review of the claims folder, the 
physician should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's HCV and liver disease 
were related to any disease or injury in 
service.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


